



COURT OF APPEAL FOR ONTARIO

CITATION: 1427814 Ontario Limited v. 3697584 Canada
    Inc., 2013 ONCA 597

DATE: 20131002

DOCKET: C54974

Blair, Juriansz and Tulloch JJ.A.

BETWEEN

1427814 Ontario Limited

Plaintiff (Respondent)

and

3697584 Canada Inc., Réno-Dépôt Inc. and
    Kingfisher France SAS

Defendants (Appellants)

Joel Richler, Erin Hoult and Will Morrison for the
    appellants

Maurice J. Neirinck and Michael G. McQuade for the
    respondent

Heard: April 10, 2013

On appeal from the judgment of Justice Mary A. Sanderson
    of the Superior Court of Justice, dated January 6, 2012.

By the Court:

[1]

This is an appeal from the decision of Sanderson
    J. granting judgment in favour of the respondent, 1427814 Ontario Ltd. (142),
    for $3.5 million dollars in a mortgage sale action.

[2]

The appellants were affiliates, part of a big
    box retailer conglomerate that was going to open a Réno-Dépôt outlet and
    assist 142 with the development of the lands. The appellants lent the
    respondent $10.7 million, secured by a mortgage, to buy 130 acres of land to
    develop. After developing the land, the respondent was to sell 10 acres to the
    appellants.

[3]

After a certain point, however, the relationship
    between the appellants and the respondent soured. The appellants registered a
    caution against the property and eventually initiated power of sale
    proceedings. The appellant hired a broker, two appraisers, and a commercial
    real estate specialist, to assist in the sale of the property. The property was
    not listed on the Multiple Listing Service (MLS) nor was the property widely
    marketed. In fact, the appellants focused on a small group of elite and
    well-heeled commercial real estate investors they called the inner circle.
    This group was comprised of large real estate investment trusts (REITs). In
    addition, the trial judge found as a fact that other interested buyers were not
    afforded a meaningful opportunity to perform due diligence on the property. The
    property was eventually sold for $12.5 million and the respondent received some
    $700,000 out of the sale funds.

[4]

The respondent initiated an action claiming that
    the sale was improvident and the appellants were liable to account for the
    difference between the sale price of $12.5 million and the lands fair market
    value.

[5]

The trial judge found the fair market value of
    the property on the sale date was $16 million. She found that the appellants
    had failed to take reasonable precautions to obtain market value on the sale
    and awarded of the respondent damages in the amount of $3.5 million,
    representing the difference between the sale price and fair market value.

[6]

On appeal the respondents advance a number of
    arguments.

(1)     The Appellants Bad Faith

[7]

The trial judge found the appellants acted in
    bad faith by failing to remove the Caution on the property after it was
    crystal clear that keeping the Caution on title to protect its interest under
    the Agreement was no longer necessary or appropriate. She found that the
    continued registration of the Caution not only encumbered the title to the
    Lands, it also impaired their marketability and value.

[8]

The appellants argue that the trial judge was
    not entitled to make a finding of bad faith against them because, they say, the
    respondent had not pleaded they had acted in bad faith.

[9]

We are satisfied that the trial judge was
    entitled to find bad faith on the part of the appellants, and that the
    unnecessary continued registration of the Caution provided a basis for that
    finding. The respondent may not have used the words bad faith in its
    statement of claim but had claimed punitive damages and had pleaded that the
    conduct of the Defendants wasmalicious, abusive, reckless and callous.
    Moreover the appellants relied on their good faith in their defence of the
    action. While the appellants did object that the issue had not been pleaded,
    the issue was joined at trial. Both parties addressed the issue in their
    written closing submissions.

[10]

That said, the finding it does not seem to have
    been an important part of the trial judges reasoning. She did not include the
    appellants bad faith in summing up the matters that the respondent had proved
    that supported her final conclusion.

[11]

We would not give effect to this ground of
    appeal.

(2)     The Appellants Liability For The Conduct of Its
    Experts

[12]

The appellants argue that the trial judge failed
    to articulate the standards of care applicable to its experts, and erred by
    finding that certain conduct of its experts were unreasonable in the absence of
    expert evidence. They submit that the trial judge applied an overly burdensome
    standard of care to their experts with the benefit of hindsight.

[13]

In this context, the appellants begin by taking
    issue with the trial judges observation that the two appraisals prepared by
    appraisers retained by the appellants and on which the appellants relied were
    patently unreasonable on their face. The appellants recognize that the trial
    judge went on to scrutinize all the appraisals in evidence carefully and that
    she ultimately preferred the evidence of the respondents appraiser. However,
    the appellants argue that if a lender is to be held vicariously liable there
    has to be evidence its appraisers were negligent not just wrong. Without a
    finding of negligence, they argue, there is nothing to attach to the mortgagee
    by way of blameworthiness. In this case, the appellants point out, there was no
    expert evidence that their appraisers and their other agents failed to meet the
    professional standards of care applicable to them.

[14]

In advancing this argument the appellants rely
    on
651137 Ontario Ltd. v. Toronto-Dominion Bank
, [1998] O.J. No. 2651
    (Ont. Sup. Ct.). In that case Dambrot J. commented that the test does not
    impose absolute liability on mortgagees for mere errors on the part of their
    appraisers. A mortgagee is not liable simply because the trier of fact
    concludes that the true market value is higher than the appraised value, and,
    as a result, higher than the listing price. Only if the appraiser fails to take
    reasonable care in reaching his or her conclusion would the mortgagee be
    responsible for the appraiser's blunder.

[15]

This comment is
obiter
as earlier in
    his decision, Dambrot J. had found that the plaintiff had not established that
    the mortgagees appraisals were inconsistent with the propertys true market
    value. In any event, we do not read Dambrot J. as suggesting that that where a
    mortgagees appraisal is below fair market value, a mortgagor must prove
    professional negligence on the part of the mortgagees appraiser in order to
    establish an improvident sale. The conduct of the mortgagee and the conduct of
    its experts must be considered together in the particular context and all the facts
    of the case.

[16]

Here, the trial judges decision was not based
    on the mere fact that the two appraisals were lower than what she found to be
    the fair market value of the property and her comment she considered the
    appraisals were unreasonable on their face, but on a constellation of other
    facts involving much conduct by the mortgagee itself. The property was not
    listed on MLS, and the sale was poorly advertised; the appellants precluded
    several potential purchasers from meaningful participation in the sale process;
    the appellants unreasonably chose to deal meaningfully only with two potential
    purchasers, allowing only them to do any due diligence; the appellants imposed
    an additional unnecessary and unreasonable requirement that the buyer must be a
    member of the inner circle, capable of single-handedly completing the
    development. This narrowed the field of buyers to two; the appellants accepted
    an offer in circumstances where it would have been obvious to the purchaser
    that they were anxious to obtain an unconditional offer and was not negotiating
    with anyone else; the appellants negotiating strategy signaled to the purchaser
    their willingness to accept significantly less than the $14 million listing
    price; the appellants failed to seek out or deal with other potential buyers
    who would have been capable of paying fair market value; there was a
    substantial cushion between the offers being made and the amount the appellants
    were owed and so there was no urgency to sell the lands in order to protect
    repayment of the principal and interest owing to the appellants; the appellants
    accepted the $12.5 million offer in the face of advice from their broker that
    more advertising was needed and from its appraisers that exposure with adequate
    marketing of 6-12 months was required to achieve fair market value.

[17]

The trial judge did not err in law by not addressing
    whether the mortgagees appraisers and other experts were professionally
    negligent. She properly focused on and applied the proper legal question:
    whether the appellants exercising their power of sale had fulfilled their duty
    to take reasonable precautions to obtain the fair market value of the mortgaged
    property on the day of the sale. She addressed the question in the overall
    context and considered all the facts of the case as she found them.

(3)     The Trial Judges Findings of Fact

[18]

The remainder of the appellants appeal consists
    of a number of attacks on the trial judges findings and inferences of fact.
    The assessing and weighing of the evidence leading to the making of findings of
    fact is the unique task of the trial judge. A trial judges findings of fact
    cannot be reversed in the absence of palpable and overriding error. The same
    degree of deference applies to the trial judges inferences of fact.

[19]

Here, the trial judge carefully considered all
    the evidence in the record (which notably did not include the testimony of the
    primary decision-makers on behalf of the appellants). She concluded that on a
    balance of probabilities that had [the appellants] taken reasonable
    precautions to achieve Fair Market Value, had the Lands been listed at Fair
    Market Value initially, and had they been adequately marketed over the
    necessary Exposure Period, that within that time frame, someone would have paid
    Fair Market Value of $16 million for the Lands.

[20]

As the trial judge applied the proper legal
    test, her conclusion is a finding of fact. There is no basis for interfering
    with that conclusion.

(4)     Calculation of Damages

[21]

The trial judge awarded damages equal to the
    difference between the actual sale price and the fair market value of the
    lands. The appellants submit she erred by failing to deduct various costs and
    expenses that would have been payable had the lands been sold later at a higher
    price.

[22]

The appellants did not put to the trial judge
    the arguments and calculations regarding damages that they advanced in this
    court. In their written closing arguments at trial the appellants did not take
    issue with the measure of damages being the difference between the actual sale
    price and the fair market value of the lands. Rather they argued that the
    respondent had failed to prove another purchaser was willing to pay more than
    $12.5 million for the lands and so there were no damages.

[23]

Whether it is appropriate in the circumstances
    of a particular case to apply discount factors to the difference between the
    actual sale price and fair market value, and if so the quantum of such
    discounts, are in our view questions of fact for the trial judge. We are not
    persuaded that the trial judge, on the basis of the arguments advanced before
    her, committed any error in assessing damages.

(5)     Conclusion

[24]

The appeal is dismissed. Costs are fixed in
    favour of the respondent in the amount of $50,000 inclusive of disbursements
    and applicable taxes.

R.A. Blair J.A.

R.G. Juriansz J.A.

M.H. Tulloch J.A.

Released: October 02, 2013


